Citation Nr: 1125945	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-40 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from March 1948 to May 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently returned to the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 


REMAND

The Board finds that additional development is warranted before the Veteran's claim on appeal is decided.

A review of the record shows that the Veteran was afforded a VA examination in response to his claim for an increased disability rating in December 2008.  At that time, the Veteran was afforded a pulmonary function test (PFT).  A review of the PFT report shows that the Veteran's single breath diffusing capacity for carbon monoxide (DLCO) was not reported.  As the DLCO is specifically listed in the rating criteria used to evaluate the Veteran's lung disability, a PFT report that does not list the DLCO is inadequate for adjudication purposes unless the examiner explains why the test would not be useful or valid in a particular case, which was not done by the examiner in this case.  

The Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from his service-connected lung disability.

Additionally, in a January 2011 statement from the Veteran's representative, it was reported that the Veteran's had to continually see his doctor for treatment of his lung disability.  A review of the record does show that the Veteran receives medical care at the VA Medical Center; however, there are no treatment notes of record documenting treatment for a lung disability.  The Board notes that the most recent VA Medical Center treatment note of record is from March 2008.  Therefore, the Board finds that current treatment records must be obtained before a decision is rendered with regard to this issue.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected lung disability.  The claims file must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information necessary for rating purposes, to include the DLCO unless the examiner explains why the DCLO would not be useful or valid in this case.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

